 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VEER B. SINGH,                                    No. 2:18-cv-02929 JAM CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    USCIS,
15                       Defendant.
16

17          Plaintiff is proceeding in this action pro se. Plaintiff has requested authority pursuant to

18   28 U.S.C. § 1915 to proceed in forma pauperis. This proceeding was referred to this court by

19   Local Rule 302(c)(21).

20          Plaintiff has submitted the affidavit required by § 1915(a) showing that plaintiff is unable

21   to prepay fees and costs or give security for them. Accordingly, the request to proceed in forma

22   pauperis will be granted. 28 U.S.C. § 1915(a).

23          The federal in forma pauperis statute authorizes federal courts to dismiss a case if the

24   action is legally “frivolous or malicious,” fails to state a claim upon which relief may be granted,

25   or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

26   § 1915(e)(2).

27          Here, plaintiff’s brief and conclusory allegations do not state a federal claim against

28   defendant. The federal courts are courts of limited jurisdiction. In the absence of a basis for
                                                        1
 1   federal jurisdiction, plaintiff’s claims cannot proceed in this venue. Because there is no basis for

 2   federal subject matter jurisdiction evident in the complaint, plaintiff will be ordered to show cause

 3   why this action should not be dismissed. Failure to allege a proper basis for subject matter

 4   jurisdiction will result in a recommendation that the action be dismissed.

 5            Accordingly, IT IS HEREBY ORDERED that:

 6            1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is granted;

 7            2. No later than November 28, 2018, plaintiff shall show cause why this action should not

 8   be dismissed for lack of subject matter jurisdiction.

 9   Dated: November 14, 2018
                                                      _____________________________________
10
                                                      CAROLYN K. DELANEY
11                                                    UNITED STATES MAGISTRATE JUDGE

12

13

14   2/ singh2929.ifp-nojuris

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
